356 S.W.3d 789 (2011)
STATE of Missouri, Respondent,
v.
James H. BALLARD, Appellant.
No. ED 95530.
Missouri Court of Appeals, Eastern District, Division Four.
November 22, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied January 10, 2012.
James H. Ballard, Charleston, MO, pro se.
Christ Koster, Attorney General, Timothy A. Blackwell, Jefferson City, MO, for Respondent.
Before PATRICIA L. COHEN, P.J., GARY M. GAERTNER, JR., J. and ROBERT M. CLAYTON, III, J.

ORDER
PER CURIAM.
James H. Ballard appeals the judgment entered upon the jury's verdict convicting him of one count of first-degree statutory sodomy, two counts of first-degree endangering the welfare of a child, one count of second-degree statutory sodomy, and two counts of use of a child in a sexual performance. We find that the trial court did not erroneously deprive Ballard of his right to self-representation, nor did the court err in excluding certain evidence at trial.
*790 An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 30.25(b).